Citation Nr: 0104404	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-16 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left ankle injury.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1970 to 
April 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Houston, Texas, 
which granted service connection for residuals of a left 
ankle injury, and assigned this disability a 10 percent 
evaluation, effective October 26, 1993.


FINDINGS OF FACT

1.  All relevant evidence necessary for the present 
disposition of the instant case has been requested or 
obtained.

2.  The service-connected residuals of a left ankle injury 
are principally manifested by X-ray evidence of a healed 
fracture of the medial malleolus with a small bone fragment 
between the tibia and fibula; the residuals are productive of 
no more than moderate limitation of ankle motion.

3.  The evidence does not show that the veteran has had 
malunion or nonunion of his left tibia or fibula; or that the 
veteran has had ankylosis relative to his left ankle.

4.  VA examination in September 1999 resulted in a medical 
opinion that the service-connected left ankle condition was 
productive of no functional impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a left ankle injury have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-
5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations.  Disability evaluations are determined 
by the application of the VA Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2000).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  The Court has held 
that a claim placed in appellate status by disagreement with 
the initial rating award and not yet ultimately resolved is 
an original claim, as opposed to a new claim for increase.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  In such 
cases, separate ratings may be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Id.

Diagnostic Code 5262 provides for a 10 percent rating for an 
impairment of the tibia and fibula, manifested by malunion, 
with slight ankle disability.  A moderate ankle disability 
warrants a 20 percent rating, and a marked ankle disability 
warrants a 30 percent evaluation.  A 40 percent evaluation is 
warranted for nonunion of the tibia and fibula when there is 
loose motion requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2000).

Diagnostic Code 5270 provides for a 20 percent evaluation for 
ankylosis of the ankle in plantar flexion at less than 30 
degrees.  A 30 percent evaluation is warranted for ankylosis 
in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  A 40 percent 
evaluation is warranted for ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with an abduction, adduction, inversion 
or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 
5270 (2000).

Diagnostic Code 5271 provides for a 10 percent evaluation for 
moderate limitation of ankle motion, and a 20 percent 
evaluation for marked limitation of ankle motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2000).

Diagnostic Code 5272 provides for a 10 percent evaluation for 
ankylosis of the subastragalar or tarsal joint in a good 
weight-bearing position.  A 20 percent rating is assigned for 
a poor weight-bearing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5272 (2000).

Diagnostic Code 5273 provides for a 10 percent rating for 
malunion of the os calcis or astragalus where there is a 
moderate deformity.  A 20 percent rating is assigned when 
there is marked deformity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5273 (2000).

Diagnostic Code 5274 provides that astragalectomy residuals 
will be rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5274 (2000).

Full range of ankle dorsiflexion is from 0 to 20 degrees and 
full range of ankle plantar flexion is from 0 to 45 degrees.  
38  C.F.R. § 4.71, plate II (2000).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), to be codified at 38 U.S.C.A. § 5103A.  Further, the 
Secretary has a duty to notify a claimant of the evidence 
needed to substantiate a claim for benefits.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5103).


Factual Background.  VA outpatient treatment records show 
that a November 1993 examination of the veteran's left ankle 
revealed an old non united fracture.  Records dated through 
to September 1995 show he was seen with complaints of left 
ankle pain on occasion.

At a September 1995 hearing, the veteran testified that he 
experienced swelling in his left ankle, and that he was 
unable to walk, stand or sit for more than one hour.  He 
stated that he experienced pain in his left ankle whenever he 
walked two or three blocks, and that he was unable to shop or 
participate in sports.

VA medical examination in February 1997 revealed that the 
veteran's left ankle had 10 degrees of dorsiflexion, 5 
degrees of plantar flexion and 10 degrees of inversion and 
eversion.  Range of motion testing was productive of some 
tenderness.  He had decreased light touch along the lateral 
and medial borders, the dorsum and the plantar surface of his 
left foot.  A nonhealing ulcer was found in the posterior 
aspect of his left heel.  X-rays of the left ankle revealed a 
healed fracture of the medial malleolus and a small bone 
fragment between the tibia and fibula.  The examination 
resulted in the following impressions:  neuropathic 
arthropathy, bilateral feet, and diabetic ulceration, 
bilateral feet.

Private medical records from J. Shoemaker, M.D., show that 
the veteran was admitted to treat a fever in November 1997.  
At that time, an examination of his left lower extremity did 
not reveal any abnormalities.

In statements received in June 1998, the veteran's wife and 
friends indicated that the veteran experienced problems with 
his left ankle.

In a November 1998 statement, Dr. Shoemaker reported that he 
had treated the veteran since 1979, and that the veteran had 
had continuous medical problems with his left ankle.

On VA medical examination in September 1999, the veteran 
reported that he had been unemployed since 1993.  An 
examination of his left ankle revealed that it had 20 degrees 
of dorsiflexion and 30 degrees of plantar flexion.  There was 
no pain to palpation around his left ankle.  An X-ray 
examination of his left ankle revealed some minimal 
degenerative changes.  The remainder of the left ankle joint 
was well preserved.  Significant Charcot arthropathy was 
present through his mid foot with a collapse of the 
talonavicular and navicular cuneiform regions.  The 
impressions were history of a left ankle strain which was 
minimally symptomatic, and diabetic neuropathy of the left 
foot with Charcot foot.  The examiner commented that there 
were no functional impairments imposed by the veteran's 
residuals of a left ankle injury.  The examiner also 
commented that the complications to the veteran's left ankle 
were due to his long standing diabetes mellitus, and 
subsequent neuropathy and diabetic arthropathy.


Analysis.  As noted above, VA has a duty to notify and assist 
a claimant in obtaining evidence necessary to substantiate 
his claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000).  Here, the 
veteran was advised of the pertinent laws and regulations 
regarding his claim.  Further, VA has accorded the veteran 
more than one examination for the specific purpose of 
evaluating his claim, and the veteran has not indicated the 
existence of any pertinent evidence that has not already been 
obtained or requested.  Accordingly, the Board finds that the 
both the duty to assist and the duty to notify have been 
fulfilled in the instant case.

The residuals of the appellant's left ankle injury have been 
rated as 10 percent disabling under Diagnostic Code 5299-
5271.  There is no diagnostic code "5299"; however, when 
rating an unlisted condition by analogy, a built-up 
diagnostic code number ending with "99" will be employed, 
followed by an additional specific diagnostic code after a 
hyphen to identify the basis for the assigned evaluation.  
See 38 C.F.R. § 4.27.  The "additional specific" diagnostic 
code employed by the RO here was "5271," which is for limited 
motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  This code provides for a 10 percent rating when 
"moderate" limitation of ankle motion is shown.  A 20 percent 
rating requires a showing of marked limitation of ankle 
motion.

The Board notes that full range of motion of the ankle 
consists of 10 degrees ankle dorsiflexion and 45 degrees 
ankle plantar flexion.  38 C.F.R. § 4.71, Plate II.  The 
veteran's left ankle had 10 degrees of dorsiflexion and 5 
degrees of plantar flexion at the time of a VA examination in 
February 1997, and 20 degrees of dorsiflexion and 30 degrees 
of plantar flexion at the time of the most recent VA 
examination September 1999.  

In rating a disability of the musculoskeletal system, VA has 
a duty to determine functional loss which includes evaluating 
pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Significantly, the physician who 
examined the veteran for disability evaluation purposes in 
September 1999 offered his opinion that there were no 
functional impairments imposed by the service-connected left 
ankle condition.  This physician concluded that the veteran's 
difficulties with regard to the left foot and ankle were due 
to complications from his longstanding diabetes mellitus, a 
disability for which service connection has not been 
established.  Accordingly, the Board concludes that a rating 
in excess of 10 percent is not warranted under Diagnostic 
Code 5271 for the service-connected residuals of left ankle 
injury.

An evaluation in excess of 10 percent is not warranted for 
the veteran's residuals of a left ankle injury under 
Diagnostic Code 5262 inasmuch as the evidence does not show 
that he has malunion of the left tibia and fibula.  An 
evaluation in excess of 10 percent is not warranted for the 
veteran's residuals of a left ankle injury under Diagnostic 
Code 5270 or Diagnostic Code 5272 since there is no showing 
ankylosis of the veteran's left ankle.  The Board notes that 
the evidence does not show that the veteran has had malunion 
of his left os calcis or astragalus or that that he has 
undergone an astragalectomy.  Therefore, Diagnostic Codes 
5273 and 5274 are not applicable to this case.

The RO held that this case does not present such an 
exceptional or unusual disability picture as to warrant an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board concurs with the RO as to this 
matter.  The evidence does not show that the veteran has been 
hospitalized frequently for his residuals of a left ankle 
injury.  In addition, while the VA examination reports show 
that the veteran reported that he had been unemployed since 
1993, these reports do not show that his residuals of his 
left ankle injury have played a significant role in causing 
his unemployed status.  As noted above, an examining 
physician concluded that there were no functional impairments 
imposed by the service-connected left ankle condition.  
Moreover, the remainder of the evidence is negative for any 
report or clinical finding that his residuals of a left ankle 
injury have interfered with his ability to obtain or maintain 
employment.  As such, the evidence does not show that the his 
residuals of a left ankle injury have caused a marked 
interference with employment.  Therefore, the Board finds 
that the evidence reflects that the overall disability 
picture has not risen to a level which would warrant 
assigning the veteran's residuals of a left ankle injury an 
evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 3.321(b)(1) (2000).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but no section provides a 
basis on which to assign a disability evaluation greater than 
the one set forth above.

The Board has also considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting an increased evaluation for the 
veteran's residuals of a left ankle injury.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000).


ORDER

An evaluation in excess of 10 percent for residuals of a left 
ankle disability is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


